EAGLES, Judge.
Respondents assign as error the trial court’s “ordering the juvenile into the custody of the Department of Social Services *635in light of the testimony by the Department of Social Services that it was unable, at this time, to provide adequate living and educational facilities for the juvenile.” We disagree.
Initially, we note that G.S. 7A-517121) defines a neglected juvenile as “[a] juvenile who does not receive proper care, supervision, or discipline from his parent, guardian, custodian, or caretaker; or who has been abandoned; or who is not provided necessary medical care or other remedial care recognized under State law, or who lives in an environment injurious to his welfare, or who has been placed for care or adoption in violation of law.”
Under N.C.G.S. § 7A-647(2)c., once a minor is adjudicated neglected, a judge has the authority to place the child in the custody of DSS. “[T]he natural and legal right of parents to the custody, companionship, control and bringing up of their children is not absolute. It may be interfered with or denied for substantial and sufficient reason, and it is subject to judicial control when the interest and welfare of the children require it.” Judicial intervention is authorized because the welfare and best interest of the child is always treated as the paramount consideration.
In the Matter of Devone, 86 N.C. App. 57, 61, 356 S.E.2d 389, 391 (1987) (citations omitted).
The court must also be guided by the express purpose of dispositions as stated in G.S. 7A-646, as follows:
Sec. 7A-646. Purpose.
The purpose of dispositions in juvenile actions is to design an appropriate plan to meet the needs of the juvenile to achieve the objectives of the State in exercising jurisdiction. If possible, the initial approach should involve working with the juvenile and his family in their own home so that the appropriate community resources may be involved in care, supervision and treatment according to the needs of the juvenile. Thus, the judge should arrange for appropriate community-level services to be provided to the juvenile and his family in order to strengthen the home situation.
In the Matter of Brenner, 83 N.C. App. 242, 246-47, 350 S.E.2d 140, 144 (1986).
*636Here, there is substantial competent evidence in the record to support the trial court’s findings of fact. The findings of fact amply support the conclusions of law that Roger was a neglected juvenile and that DSS should have legal and physical custody of Roger. See In the Matter of Devone, 86 N.C. App. 57, 356 S.E.2d 389 (1987). While the evidence presented conflicts as to the duration of the inappropriate disciplinary measures used against Roger, both parents did in fact admit to the types of disciplinary measures used. Also, respondents discontinued medical treatment for the juvenile without seeking medical advice. Although the parents believed they were justified in disciplining the child for misbehavior in the school and the home, the discipline used was not in the best interest of the child. We note that DSS has had difficulty in placing the child, but that difficulty is not a basis for returning a neglected juvenile to parents who will not provide proper care and supervision. It is incumbent, however, on DSS to provide care and treatment for the juvenile consistent with the juvenile’s best interests. Whether DSS breached its duty is not an issue here presented. In view of the evidence of neglect by the juvenile’s parents, we find that the trial court acted in the best interest of the child in removing the child from the home while allowing supervised visitation and ordering testing of the family.
For the reasons stated, the trial court’s order is
Affirmed.
Judges GREENE and LEWIS concur.